           Case 2:20-cv-00674-CG Document 5 Filed 07/16/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

BRADLEY CLYDE FUDGE,

               Plaintiff,

v.                                                                        CV No. 20-674 CG

ALAN J. BROWN, et al.,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Plaintiff’s Motion for Leave to Proceed In

Forma Pauperis & Supporting Affidavit, (Doc. 2), filed July 9, 2020; and Plaintiff’s Civil

Rights Complaint Pursuant to 42 U.S.C. § 1983, (Doc. 4), filed July 9, 2020.

     1. Motion to Proceed in forma pauperis

        The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that

the Court may authorize the commencement of any suit without prepayment of fees by

a person who submits an affidavit that includes a statement of all assets the person

possesses and that the person is unable to pay such fees.

        When a district court receives an application for leave to proceed in forma
        pauperis, it should examine the papers and determine if the requirements
        of [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted.
        Thereafter, if the court finds that the allegations of poverty are untrue or that
        the action is frivolous or malicious, it may dismiss the case[.]

Menefee v. Werholtz, 368 Fed.Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox,

305 F.2d 58, 60 (10th Cir. 1962)). “The statute [allowing a litigant to proceed in forma

pauperis] was intended for the benefit of those too poor to pay or give security for

costs....” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948). While a

litigant need not be “absolutely destitute,” “an affidavit is sufficient which states that one
          Case 2:20-cv-00674-CG Document 5 Filed 07/16/20 Page 2 of 9



cannot because of his poverty pay or give security for the costs and still be able to

provide himself and dependents with the necessities of life.” Id. at 339.

       In the Application, Plaintiff provided the following information: (i) Plaintiff's

monthly income is $1,932.00; and (ii) Plaintiff’s monthly expenses total $2,084.00. (Doc.

2). The Court finds that Plaintiff is unable to pay the costs of this proceeding because

his monthly expenses exceed his monthly income, and the Application is therefore

GRANTED.

   2. The Complaint

       Plaintiff alleges his civil rights were violated when Defendant Brown, a Magistrate

Judge in Sierra County, New Mexico, “re-adjudicated (from Probation) the misdemeanor

sentence from 364 days in County Jail to 686 days in State Prison, then a second time,

re-adjudicated the sentence to 544 days in prison, denying plaintiff due process, both of

which exceed the jurisdiction of this Court of Limited Jurisdiction.” (Doc. 4 at 4). Plaintiff

alleges that the other “Defendants knew or should have known of the civil rights

violations, especially since this was not an isolated incident.” Id. Plaintiff seeks the

following relief: (i) “10 months of lost wages, $18,766.00;” (ii) “Damage and theft due to

squatters at my house $150,000.00;” (iii) “$10,000 due to loss of vehicles;” and (iv)

“Punitive damages in the amount of $4,000,000.” Id. at 14-15.

       a. Defendant Brown

       Plaintiff alleges that Defendant Brown changed Plaintiff’s conditions of release

and failed to inform the probation department resulting in the probation department

requesting revocation of release and Plaintiff’s arrest. See (Doc. 4 at 6-8). Defendant

Brown issued an arrest warrant resulting in Plaintiff’s arrest. Plaintiff alleges that during




                                                   2
          Case 2:20-cv-00674-CG Document 5 Filed 07/16/20 Page 3 of 9



a hearing, Defendant Brown did not allow Plaintiff to speak thereby denying Plaintiff due

process. See id. at 6-8. Plaintiff was subsequently held at the Southern New Mexico

Correctional Facility (“SNMCF”).

       The Complaint fails to state a claim against Defendant Brown because “state

court judges are absolutely immune from monetary damages claims for actions taken in

their judicial capacity, unless the actions are taken in the complete absence of all

jurisdiction.” Sawyer v. Gorman, 317 Fed.Appx. 725, 727 (10th Cir. 2008) (quoting

Mireles v. Waco, 502 U.S. 9, 11-12 (1991)). Plaintiff’s allegations against Defendant

Brown show that his actions were taken in his judicial capacity. See Stump v.

Sparkman, 435 U.S. 349, 356–57 (1978) (articulating broad immunity rule that a “judge

will not be deprived of immunity because the action he took was in error, was done

maliciously, or was in excess of his authority”).

       b. Defendant Cruz- Martinez

       Defendant Cruz-Martinez is a “Unit Manager” at SNMCF. (Doc. 4 at 8). Plaintiff

alleges that he had some questions “about a Habeas Corpus” and that Defendant Cruz-

Martinez did not give Plaintiff any helpful information, “no recommendations, only

screaming at me, blaming my ignorance completely on me.” Id. at 8. When Plaintiff

“brought evidence of [his] being illegally sentenced and held,” Defendant Cruz-Martinez

“brushed aside any evidence presented, and told me to speak with my case manager,”

who “has no power to correct anything.” Id. at 9. Plaintiff also alleges that Defendant

Cruz-Martinez “screamed at me on several occasions,” and when another SNMCF

employee stated that when Defendant Cruz-Martinez was speaking “about a person

falsely imprisoned,” Defendant Cruz-Martinez said “F**k him, let him hire an expensive




                                                    3
           Case 2:20-cv-00674-CG Document 5 Filed 07/16/20 Page 4 of 9



lawyer.” Id. at 9. Defendant Cruz-Martinez also allegedly stated “I know about it, we’ve

done all we are going to do” after hearing that Plaintiff was “being held on a

misdemeanor,” and stated “yeah yeah” after Plaintiff told her that a website showed

Plaintiff “as in county jail, not prison.” Id. at 10. After Plaintiff told Defendant Cruz-

Martinez that he “thought the mail-room had lost [his] Power of Attorney,” “She said to

see my case manager, I explained that he was not in and would not be in that day, what

should I do? She said ‘SUE THE STATE.’” Id. at 10.

       The Complaint fails to state a claim against Defendant Cruz-Martinez because it

does not explain what specific legal right Plaintiff believes Defendant Cruz-Martinez

violated. See Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice

Center, 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in federal court, a

complaint must explain what each defendant did to him or her; when the defendant did

it; how the defendant’s action harmed him or her; and, what specific legal right the

plaintiff believes the defendant violated.”); Hogan v. Winder, 762 F.3d 1096, 1112 (10th

Cir. 2014) (“Under 42 U.S.C. § 1983, ‘a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States.’”) (quoting West v. Atkins,

487 U.S. 42, 48 (1988)).

       c. Defendant Peters

       Defendant Peters is a “warden” at SNMCF. (Doc. 4 at 10). Plaintiff alleges that

he wrote a letter to Defendant Peters regarding Plaintiff “being held on a misdemeanor”

and Defendant Cruz-Martinez’s actions. Id. The letter was returned to Plaintiff “saying I

may speak to him during his regular rounds.” Id. When Plaintiff did speak to Defendant

Peters about Defendant Cruz-Martinez, Defendant Peters instructed Plaintiff to write a




                                                   4
             Case 2:20-cv-00674-CG Document 5 Filed 07/16/20 Page 5 of 9



grievance. After Plaintiff “explained to him that she was the person that received those

grievances, and that I already take abuse from her, that would only make it worse,”

Defendant Peters “said that it would make it’s [sic] way to Santa Fe.”

       The Complaint fails to state a claim against Defendant Peters because it does

not explain what specific legal right Plaintiff believes Defendant Peters violated. See

Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice Center, 492

F.3d 1158, 1163 (10th Cir. 2007).

       d. Defendant Flores

       Defendant Flores is a “Deputy Warden” at SNMCF. (Doc. 4 at 11). Plaintiff

alleges that when he was summoned to Defendant Flores’ office to receive legal mail,

Defendant Flores “shoved [a paper] in front of me that stated I had properly received my

mail, and in a commanding voice, told [me] to ‘SIGN HERE.’” Id. Plaintiff also alleges

that: (i) when he complained about a delay in getting paid, Defendant Flores “responded

by yelling ‘YOU WANT PAID OR NOT!’;” (ii) a letter Plaintiff wrote to Defendant Flores

was returned to Plaintiff without a reply; and (iii) when Plaintiff filled out “debit memos”

for each habeas corpus envelope, Defendant Flores said “This is a prison, not Disney

Land.” Id.

       The Complaint fails to state a claim against Defendant Flores because it does not

explain what specific legal right Plaintiff believes Defendant Flores violated. See

Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice Center, 492

F.3d 1158, 1163 (10th Cir. 2007).




                                                  5
          Case 2:20-cv-00674-CG Document 5 Filed 07/16/20 Page 6 of 9



       e. Defendant Luna

       Plaintiff does not know Defendant Luna’s position at SNMCF. (Doc. 4 at 12).

Plaintiff alleges that when he “ask[ed] for copies of ‘Verification of Habeas Corpus’,

before [Defendant] Jacobo could answer, [Defendant] Luna interjected ‘It is against

prison policy’.” Id. Plaintiff also alleges that when he “asked again, [Defendant] Luna

insisted that I not be allowed to have copies made, as ‘It is against prison policy’.” Id.

       The Complaint fails to state a claim against Defendant Luna because it does not

explain what specific legal right Plaintiff believes Defendant Luna violated. See Nasious

v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice Center, 492 F.3d 1158,

1163 (10th Cir. 2007).

       f. Defendant Perez

       Defendant Perez is a “Case Manager/Classification Officer” at SNMCF. (Doc. 4

at 12). Plaintiff alleges that Defendant Perez “accused [Plaintiff] of complaining about”

Defendant Perez. Id. On the day that Plaintiff was to be released about 10:00 a.m.,

Plaintiff “was run around, and stalled until a few minutes before 6:00 PM.” Id. at 13.

When Plaintiff “was complaining about still being held, [Defendant] Perez then stated

very loudly that they could and possibly would hold me until midnight.” Id.

       The Complaint fails to state a claim against Defendant Perez because it does not

explain what specific legal right Plaintiff believes Defendant Perez violated. See Nasious

v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice Center, 492 F.3d 1158,

1163 (10th Cir. 2007).




                                                 6
          Case 2:20-cv-00674-CG Document 5 Filed 07/16/20 Page 7 of 9



       g. Defendant Hernandez

       Defendant Hernandez is a “Case Manager” at SNMCF. (Doc. 4 at 13). Plaintiff

alleges that Defendant Hernandez “confronted” Plaintiff and accused Plaintiff of

complaining about Defendant Hernandez. Id. Plaintiff also alleges that Defendant

Hernandez summoned Plaintiff from his pod, was walking Plaintiff to the release area,

and told Plaintiff he “had to walk on the right side [of the passageway], or he would

‘write me up,’ and I would have to stay.” Id.

       The Complaint fails to state a claim against Defendant Hernandez because it

does not explain what specific legal right Plaintiff believes Defendant Hernandez

violated. See Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice

Center, 492 F.3d 1158, 1163 (10th Cir. 2007).

       h. Defendant Jacobo

       Defendant Jacobo is a “Case Manager” at SNMCF. (Doc. 4 at 13). One morning

Plaintiff went to Defendant Jacobo to get a document notarized and Defendant Jacobo

said “Come back after lunch.” Id. Plaintiff returned after lunch but the Notary did not

show up until a couple days later. Plaintiff also alleges that Defendant Jacobo “‘lost’ my

originals of an informal grievance” and “denied me copies of ‘Verification of Habeas

Corpus’, as against prison policy.” Id. at 14.

       The Complaint fails to state a claim against Defendant Jacobo because it does

not explain what specific legal right Plaintiff believes Defendant Jacobo violated. See

Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice Center, 492

F.3d 1158, 1163 (10th Cir. 2007).




                                                 7
           Case 2:20-cv-00674-CG Document 5 Filed 07/16/20 Page 8 of 9



       i. Defendant Madrid

       Defendant Madrid is the “Statewide Disp./Griev. Appeals Manager.” (Doc. 4 at

14). After the “local classifications appeal officer” denied Plaintiff’s “Inmate Classification

Appeal,” Plaintiff sent an appeal to Defendant Madrid who “stated that it must be

handled at facility level.” Id.

       The Complaint fails to state a claim against Defendant Madrid because it does

not explain what specific legal right Plaintiff believes Defendant Madrid violated. See

Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice Center, 492

F.3d 1158, 1163 (10th Cir. 2007).

   3. Dismissal of Proceedings In Forma Pauperis

       Plaintiff is proceeding in forma pauperis. The statute governing proceedings in

forma pauperis states "the court shall dismiss the case at any time if the court

determines that ... the action ... fails to state a claim on which relief may be granted.” 28

U.S.C. § 1915(e)(2); see also Webb v. Caldwell, 640 Fed.Appx. 800, 802 (10th Cir.

2016) ("We have held that a pro se complaint filed under a grant of ifp can be dismissed

under § 1915(e)(2)(B)(ii) for failure to state a claim ... only where it is obvious that the

plaintiff cannot prevail on the facts he has alleged and it would be futile to give him an

opportunity to amend").

       While the Complaint can be dismissed under § 1915(e)(2)(B)(ii) for failure to

state a claim, it is not obvious that it would be futile to give Plaintiff an opportunity to

amend. The Court grants Plaintiff leave to file an amended complaint.




                                                   8
              Case 2:20-cv-00674-CG Document 5 Filed 07/16/20 Page 9 of 9



   4. Service on Defendants

       Section 1915 provides that the “officers of the court shall issue and serve all

process, and perform all duties in [proceedings in forma pauperis]”). 28 U.S.C. §

1915(d). The Court will not order service of Summons and Complaint on Defendants at

this time because the Complaint fails to state a claim. The Court will order service if

Plaintiff files: (i) an amended complaint that states a claim over which the Court has

jurisdiction; and (ii) a motion for service which provides Defendants’ addresses.

       IT IS THEREFORE ORDERED that:

       (i)       Plaintiff’s Motion for Leave to Proceed In Forma Pauperis & Supporting

                 Affidavit, (Doc. 2), filed July 9, 2020, is GRANTED.

       (ii)      Plaintiff may file an amended complaint no later than July 31, 2020.

                 Failure to timely file an amended complaint may result in dismissal of this

                 case.

       IT IS SO ORDERED.

                                     _____________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                                   9
